Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 1 of 17 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF NEW YORK

------------------------------------------------------------------------------------------------------
Albert E. Percy and Percy Jobs and Careers Corporation an
IRC 501(c)(3) non-profit, as Class Representatives,
                        Class Plaintiff,
-against-                                                       COMPLAINT
                                                                CASE No. 20-cv-06131-NG


F & E Maintenance Inc, F & F Roofing Co, F & S General Construction Inc., F C Sturtevant Co, F
Chau & Assoc LLP, F D R Svc Corp, F I Electric, F M Brush Co Inc, F X Fowle Architects, F&T
Group, F. Schumacher and Co., F.I. Electrical Corp, Fab-Con Machinery Devmnt Corp, Fabiani
Cohen & Hall LLP, Fabric Resources Ltd, Factory 360, Factory Pr LLC, Facts On File, Inc.,
Faculty Practice Assoc, Fader, Fagenson & Puglisi, Fahrenheit 212 LLC, Fair Way Plbg & Htg-
Cooling, Faircom New York, Fairdinkum Consulting, Fairfax & Sammons Architects, Fairfield
Refrigeration and Cooling Equi, Faith Construction Inc, Faithful+Gould, Inc., Falcon Electrical
Contracting Corp, Falcone's Cookie Land Ltd, Falconhead Capital, LLC, Falidas Associates,
Fames Chocolate, Families On The Move Of Nyc, Inc., Family & Salute Magazines, Family and
Children's Assn, Family Care Certified Services Of Nassau, Family Center For Autism, Family
Health Assoc, Family Health Ctr Ntwrk-Luth, Family Home Improvement Corp, Family Medical
Practice, Family Residence, Family Services Network Of New York, Fancy Foods Inc, Fanning
Electric Co Inc, Far Rockaway Treatment Ctr, Farenga Brothers Funeral Hm, Farfield Co,
Farkouh Furman & Faccio, Farley Sales Installations Inc, Farmingdale Senior High School,
Farragut Builders Ii Inc., Farrand Control Div, Farrell Fritz Pc, Fashion Avenue News Magazine,
Fashion Institute Of Technolog, Fashion Market Magazine Group, Fat Cat, Fathom
Communications, Fauna Food Corp, Faust Goetz Schenker Blee LLP, Favorite Plastics, Fax On
File, Faxa Inc., Fay Kaplun & Marcin LLP, Fazio Construction, Faztec Industries Inc, Fcb
Worldwide, Inc., Fcs Group LLC, Fda, Fdm Group, Inc., Fedcap, Feder Kaszovitz LLP, Federal
Aviation Admin, Federal Defender Of New York, Federal Defenders, Federal Express
Corporation, Federal Home Loan Bank Of New York, Federal Reserve, Federal Yellow Book,
Fedex Corporation, Fegs, Feinstein Iron Works Inc, Felix Storch Inc, Feminist Press, Fenestra
America LLC, Fensterstock & Partners LLP, Fenway Golf Club Inc, Ferber Chan Esner & Coller,
Ferguson & Shamamian Archt, Ferrara Bakery & Cafe, Ferraro & Wyatt, Ferrell Calvillo
Communication, Ferro Kuba Mangano Skylyar Pc, Ferrod Associates Inc, Fetal Evaluation,
Fetner Properties, Fgi Corp, Fgph Corp, Fhi 360, Fiberall Corp, Fiberwave Technologies, Fiction
Magazine, Fidelis Care, Fidelis Contracting, Inc., Fidelus Technologies, Fiducial, Fiduciary Trust
Company Intern, Fiedler Co Inc, Fiedlis Contracting Inc., Field Library, Field Thomas, Fieldston
Clothes Inc, Fieldstone Lodge, Fieldvision Services Inc, Fiera Capital Inc., Fifth Avenue
Counseling Ctr, Fifth Avenue Digital, Fig Press, Figliulo & Partners, Filco Carting Corp., File
Stream Inc, Film Movement LLC, Film Payroll Svc, Film Rise, Fin & Brew, Final Cut Usa, Final




                                                       1
Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 2 of 17 PageID #: 2




Frame, Final Push Construction Inc, Finance, Financial Clinic The, Financial Information
Forum, Financial Press Corp, Finback Brewery, Fine Communications, Fine Sheer Industries
Inc, Fine Star Electric, Finest Air Inc, Finish Line Collision Inc, Finishing Trade, Finivation
Software, Finn Partners, Inc., Finsbury Solutions, Finsoft Consultants, Fire Alarm Electrical
Corp, Fire Hydrant Parts Brooklyn, Ny, Firmenich Inc, Firmenich Incorporated, First American
International Bank, First Amern Title Ins Co Of Ny, First Class Management Co, First
Construction Group, First Data Corporation, First Derivatives Us Inc, First Eagle Investment
Management, LLC, First Hand, First Investors Corp, First Medcare, First Medical Immediate
Med Cr, First Protocol Inc, First Quality Enterprises Inc, First Response Advantage Inc, First
Run Features, First Spice Mixing Co, First Spring Corporation, First Standard Construction,
First Star Automotive, First2print, Fischer & Makooi Architects, Fischer Bros, Fisher Marantz
Stone Inc, Fit Pregnancy Magazine, Fitapelli & Schaffer LLP Nyc, Fitch Group, Inc., Fitzgerald &
Fitzgerald, Fitzgerald Cantor Brokerage Lp, Fitzpatrick Cella Et Al, Five A Incentive Planners
Inc, Five Boroughs Brewing, Five O'clock Club, Five Star Contracting Companies Inc, Five Star
Electric, Five Star Products Inc, Fj Sciame Construction, Fja, Fjc Security Services, Flaggstaff
Technology Group Inc, Flagship Brewing Co, Flagship One Inc, Flash Electronics Inc, Flashpoint
Medica, Flat Iron Hotel, Flatbush Development Corp, Flaxmove Moving Co, Fleet Wash,
Fleetwood Lock Co Inc, Fleurchem Inc, Flex Construction, Flicker Garelick & Assoc, Flight Path,
Flint & Steel, Flintlock Construction Svc LLC, Floating Hospital Inc, Floracon LLC, Florence E
Smith, Florida Safety Contractors Inc., Flushing Asphalt, Flushing Bank, Flushing Commons
LLC, Flushing Hospital Medical Center, Flushing Savings Bank, Fm Office Express, Fmc
Engineering, P.C., Fmcp, Fna Engineering Services, P.C., Focus Construction Group, Focus
Group, Fogarty Finger Architecture Interiors, Fojp Service Corp., Foley and Lardner, Foley Inc,
Folia, Fong & Wong Pc, Fong Inn Too, Food Bank For New York City, Foodmatch, Foong & Mak,
Foot Locker, Foothold Technology, Forchelli Curto Deegan, Ford and Harrison, Ford
Foundation, Ford Models Inc, Fordham Marble Co Inc, Fordham University, Foreht Last
Landau-Katz Attys, Foresight Theatrical LLC, Forest City Ratner Companies, LLC, Forest Hills
Financial, Group., Forest Hills Orthopedic Group, Forest Laboratories Inc, Forest View Nursing
Home Inc, Forestdale, Formed Plastics Inc, Formica Construction Co Inc, Formula Public
Relations, Formulated Solutions LLC, Forrest Solutions Inc, Forrester Fence Co Inc., Forsman
& Bodenfors, Forsythe Cosmetic Group Ltd, Forsythe Cosmetic Group, Ltd., Forsythe Plumbing
& Heating Corp, Fort Cica Roofing & Gen Contrs, Fort Greene Senior Council, Fort Schuyler
House Inc, Fort Tryon Overlook Property Owner LLC, Fort Tyron Nursing Home, Forte
Construction Corp, Forte Remodeling Inc, Fortis Property Group, Fortress Investment Group
LLC, Forum Personnel, Fos Development Corp, Foster + Partners, Foto-Care Ltd, Fotopoulos
Rosenblatt & Green, Foundation For Research-Sex, Fountain House Inc, Four Seasons Dialysis
Ctr, Four Seasons Hotel New York, Four Star General Cleaning Svc, Four Tribes Construction
Services, LLC, Four Winds Hospital, Foursquare Labs, Inc., Fourth Floor Fashion, Fourth Street
Inn LLC, Fox Horan & Camerini, Fox News Network, LLC, Foxy Machine, Fpa Billing Dept,
Fporter Recovery Services, Fps Contracting Inc, Framan Mechanical Inc, Frame Store, Francis
Levien Gymnasium, Franciscan Community Ctr, Franco Belli Plumbing & Heating, Frank M




                                               2
Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 3 of 17 PageID #: 3




Debono Construction, Frankel Associates, Franklin & Lennon Paint Co, Franklin Immediate,
Franklin Templeton Investments, Franklin Weinrib Rudell-Vssll, Frank's Home Improvement,
Fratello Construction Company, Frauscher Sensor Tech. Usa Inc., Frazer and Feldman LLP,
Frbny, Fred Alger Management Inc, Fred Smith Plumbing & Heating, Fredante Construction,
Freddys Home Improvement, Frederick Wildman and Sons, Free Country, Free Hill Hogan &
Mahar, Freedman and Co, Cpa, Pc, Freelance Recruiter, Freeport Screen & Stamping Inc,
Freidman & James, Frekhtman & Assoc, French & Casey LLP, French Mission To Un, French
Sole Comfort, Frenco Architectual Metal, Frendel Brown & Weissman, Frenkel Benefits, LLC,
Frenkel Herschkowitz-Shafran, Fresh Air Fund, Fresh Meadow Country Club, Fresh Meadow
Electrical Contractors , LLC, Fresh Meadow Mechanical Corp., Freshdirect, Fried, Frank, Harris,
Shriver and Jacobs, Friedland Properties Inc, Friedman & Anspach, Friedman Kaplan, Friedman
LLP, Friedman Management Corp, Friedwald Ctr For Rehab and Nursing, LLC, Friends
Academy, Friends Of The High Line Inc, Friends Of The Queensway, Frigid Solutions, Frog
Design Inc, Frontier Kemper Construction Inc, Frontier Soloutions Inc, Fross, Zelnick, Lehrman,
and Zissu Pc, Fs, Fsg Electric, Fsi Architechtural, Fti Consulting (Sc), Inc., Fudge Foundation,
Fujifilm U.S.A, Inc., Fulcrum Group, Full Circle Construction, Full Picture, Full Service
Contracting Inc, Fulton Commons Care Ctr LLC, Fulton Rowe & Hart, Funaro Co, Fund E-Z
Development Corp, Funfest Ny, Fung's Construction Inc, Funtime Amusements Inc, Furey Furey
Leverage Manzione, Furman Kornfeld & Brennan, Furniture Rental Assoc Inc, Fusco
Brandenstein & Rada, Fusebox Inc, Fusion Telecomm Intl, Inc., Future Star Day Camps, Future
Tech Consultants Inc, Fx Collaborative, Fxcm Inc., Fxfowle Architects, G & F.A.S.T. Electric
Incorporated, G & M Mechanical Inc, G G Engineering, G M, G M Major Holding Inc, G R Reid
Assoc LLP, G4s Secure Integration LLC, Ga Fleet Assoc., Gabbe Group, Gabe Construction Corp,
Gabellini Sheppard Assoc LLP, Gabriels Technology Solutions, Gabsy Hotel, Gace Consulting,
Gair Gair Conason Rubinowitz, Gal Manufacturing Corp, Gala, Galaxy General Contracting
Corp, Gallery 57 Dental LLC, Gallery System Inc, Gallet Dreyer & Berkey LLP, Gallivant Times
Square, Gallo Vitucci Klar, Galvin Bros. , Inc/Madhue Contracting, Inc. Jv, Gamco Corp, Game
Sportswear Ltd, Gandhi Consulting Engrs-Archt, Ganer & Ganer LLC, Ganfer Shore Law Office,
Gannon Vitolo Contracting LLC, Garage Management Corp, Garan Incorporated, Garden Care
Ctr, Garden City Country Club, Garden City Dermatology Pc, Garden City Dialysis, Garden City
Group, LLC, Garden City Hotel, Garden City Park Water/Fire District, Garden City Pool, Garden
City Surgery Ctr, Garden Of Eden Home For Adults, Gardiner and Theobald, Inc., Garfunkel
Wild & Travis, Garganigo Goldsmith & Weiss, Garland Publishing, Garrison Institute, Garrison
Properties LLC, Garrity Graham Murphy Garofalo, Gartner & Bloom, Gary B Pillersdorf Law
Offices, Gary Plastics Packaging Corp, Gary S Mayerson & Assoc, Gary Tsirelman Law Office,
Gas Turbine Controls, Gaskets R Us, Gasper Accardi, Gastonwhite, Gastrointestinal Associates,
Gate Hotel Jfk Airport, Gateway Arms Realty Corp., Gateway Demo/Civil Corp., Gateway School
Of New York, Gatti Industries Ii Inc, Gazebo Contracting Inc., Gbg Usa Inc., Gccom Cons. Co.,
In, Gcs Computers Inc, Gcs Software LLC, Gdc Properties LLC, Gdhd, Gds Development, Gell &
Gell, Geller and Company LLC, Gem Hotel, Gem Quality Corporation, Gemco Restorations,
Gemini Security Services, Gem-Quality Corpporation, Gemveto Co Inc, Gener8 Maritime, Inc.,




                                               3
Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 4 of 17 PageID #: 4




General Atlantic LLC, General Bearing Corp, General Construction Corp, General Electrical
Contracting, General Fireproof Door Inc, General Foundries Inc, General Human Outreach Inc,
General Refinery, General Services Administration (Gsa), Generation Ready Inc., Genesis
Architectural, Genesis Design & Construction, Geneva Worldwide Inc, Gennus Corp, Genpact
Limited, Genpak LLC, Genrus Corp, Gensler, Gentile Pismeny and Brengal LLP, Genuine
Construction, Geodesign Inc, Geodesign Inc., Geoffrey D Menin Pc, Geomatrix Services Inc,
George A Fuller Co Inc, George Auto Rental Corp, George Breslaw & Sons, George Little
Management, George Weiss Inc, Geotechnical Engineering Services, P.C., Geotext Translations
Inc, Geppetto Group, Gerald & Lawrence Blumberg, Gerald Karikari Pc Law Ofc, Gerald W Lynch
Theater At John, Gerber Life Insurance Company, Gerety Building & Restoration, Gerindustries
Gerindustries, Gerlach Frames Inc, Gerner Kronick-Valcarcel Archt, Gersh Agency Ny Inc,
Gershbaum & Weisz Pc, Gerson Lehrman Group Inc, Gersowitz Libo & Korek Pc, Gerstman LLC,
Getinge Usa Sales LLC, Getman & Sweeney PLLC, Gettry Marcus, Gf55 Partners, Gfi Capital
Resources Group Inc, Gfk, Gfl, Ghostery Inc., Ghwa, Gi Energy, Giachetti Plumbing, Gianfia
Corp, Giansia New Hampton, Ny, Giant Magazine, Giants Engineering, Gibbons Esposito &
Boyce Engrs, Gibney Anthony Flaherty Law, Gibney Dance, Gibney, Anthony and Flaherty,
Gibraltar Transmissions, Gifts Software Inc, Gig-Werks, Gilbane Building Company, Gil-Bar
Industries, Gilbride Tusa Last & Spellane, Gilder Gagnon Howe and Co, Gillman Consulting Inc,
Gilloco Construction Inc, Gilmartin Poster & Shafto LLP, Gilsanz Murray Stefick LLP, Gilston
Electrical Contracting, Gin Lane Media, Giordano Builders, Giorgio Armani Corporation, Giraldi
Media, Girl Be Heard, Girl Scouts Of The Usa, Girls Write Now Inc, Glacier Films, Gladding
Mcbean, Gladstein Reif & Meginniss, Glassbox Digital, Glassesusa LLC, Glen Cove Hospital,
Glen Cove Mansion Hotel-Cnfrnc, Glen Head Country Club, Glen Oaks Village Owners Inc,
Glengariff Corp, Glenhaven Organization, Glenman Construction, Glenwood Mason Supply Co
Inc, Glickman Engineering, Glissen Chemical Co Inc, Glm Security & Sound, Global Advertising
Strategies, Global Bmu LLC, Global Brands Group, Global Capital Advisors LLC, Global Carpet
& Upholstery, Global Credit Svc Inc, Global Deposition Svc Inc, Global Electrical Contracting,
Global Equipment Company Inc., Global Holdings Management Group, Global Industries,
Global Kids, Inc., Global Liquid Markets, Global Medical Transcription, Global Pediatrics P C,
Global Sales Ltd, Global Sourcing & Design, Global Strategy Group LLC, Global Technology,
Global Vision Magazine, Global Vision Mktng & Design, Global X Management Co LLC, Glocap,
Gluck+ Architecture, Gluckman Mayner, Gm Data Communications Inc., Gmj Contracting,
Gmp, LLC, Go! New York, Gocard, Godinger Silver Art Co Ltd, Godiva Chocolatier Inc, Godosky
& Gentile Pc, Godwin Inc, Gogorilla Media, Gogotech, Goidel & Siegel LLP, Gold Crest Care Ctr,
Gold Service Movers Inc, Gold Start Electrical Inc, Goldberg & Lindenberg Pc, Goldberg Segalla,
Goldberg Weprin & Ustin, Goldberger Co, Goldcrest Post Productions, Golden Care, Golden
Chocolate Inc, Golden Krust Caribbean Bakery Inc., Golden Oldies Ltd, Golden Rothschild
Spagnola Pc, Golden Touch Imports, Inc., Goldengate Nurses, Goldenhearts Elderly Care
Services, Goldfarb & Fleece, Goldfarb Abrandt Salzman, Goldfarb Properties, Goldfinger &
Lassar Iwyrs, Goldilocks Films, Goldin Capital Management Lp, Goldman & Young Group,
Goldman Copeland Assoc, Goldstein & Co, Goldstein & Greenlaw, Goldstein & Lee P C, Goldstein




                                              4
Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 5 of 17 PageID #: 5




Rikon Rikon, Goldstein Siegel-Herman Md Pc, Golenbock Eiseman Assor Bell, Golf Club Of
Purchase, Golf Pro Delivered, Golfer Mag, Gombert Industries Inc, Good, Good Shepherd
Services, Goodkind Group LLC, Goodmart, LLC., Google, Gorayeb & Assoc, Gordon H Smith
Corp, Gordon Herlands, Gorlick Kravitz & Lishaus Pc, Goshow Architects, Goss & Goss Custom
Metal, Gotham, Gotham Co Inc, Gotham Consulting Partners LLC, Gotham Hotel, Gotham
Organization, Gotham Per Diem Inc, Gotham Soccer League, Gotham Technical Training Corp,
Gotham Yellow LLC, Gould Paper Corporation, Gourmet Boutique, L.L.C., Gouverneur
Healthcare Services, Government, Gowanus Expressway Project, Gpi - Greenman-Pedersen Inc,
Gpm Lawn Sprinkler Parts, Grace Community Church, Grace Engineering, Grace Industries Inc,
Grace Institute, Grace Lutheran Pre-School, Grace Plaza Nurse & Rehab Ctr, Grace Plaza Of
Great Neck Inc, Gracepoint Gospel Fellowship, Graciano Corp, Grade Architects, Gradient,
Grado Labs Inc, Graduate Center Foundation, Inc., Grady Levkov and Company Inc, Grady S
Cold Brew, Graham Windham, Gramercy Cardiac Diagnostic, Gramercy Group Inc, Gramercy
Jewelry Mfg Inc, Gramercy Mri-Diagnostic Rdlgy, Gramercy Park Physicians, Gramercy Surgery
Ctr, Grammercy, Grand Basket Co Inc, Grand Builder Contracting Inc, Grand Central
Neighborhood, Grand Hyatt New York, Grand Manor Nurse & Rehab Ctr, Grand Mechanical
Corp, Grand Mini Mart, Grand Prix New York, Grand Street Guild Hdfc LLC, Grandma Moses
Properties Co, Granite Construction Northeast Inc, Granoff Walker & Forlenza, Grant &
Eisenhofer Pa, Graphic Management Partners, Graphic Systems Group, Graphic Visions Group,
Graphite Metallizing Corp, Graubard Miller, Gravitas Technology, Gray Krauss, Graystone
Construction Manag, Great American Restoration Svc, Great Atlantic Construction Spe LLC,
Great Construction & Renovation, Great Eastern Energy, Great Eastern Maintenance Svc, Great
Eastern Metals, Great Forest, Great Jones Spa, Great Neck Medical Group, Great Neck
Obstetrics, Great Neck Saw Mfrs Inc, Great Small Works Inc, Greater Hudson Bank, Greater
New York Mutual Insura, Greater Ny Endoscopy Surgical, Greater Ridgewood Youth Council,
Greater Talent Network Inc, Greater Than One Inc, Greco Roman Design Corp, Greeley &
Hansen Engineers, Green Asphalt, Green Builders Group Ny Corp., Green Chimneys Childrens
Services Inc., Green Field Construction Group, Green Island Group Corp., Green Key Temp LLC,
Green Ny Corp, Green Pro Cleaning Mntnc Inc, Greenacres Press Inc, Greenberg Kirshenbaum
Inc, Greenberg Trager & Herbst, Greenburgh 11 Union Free School District, Greenburgh Health
Ctr, Greencard Pictures LLC, Greenfield Industries, Inc., Greenfield Stein & Senior, Greenman
Pedersen Inc., Greenstein & Millbauer LLP, Greenway Products & Svc LLC, Greenwich House,
Greg Beeche Logistic LLC, Gregory Hotel New York, Gregory M Longworth & Assoc, Gregory P
Joseph Law Ofc LLC, Grenadier Corp, Gretel Inc, Grey & Grey LLC, Greymart Metal Co,
Greystar, Greystone and Co, Inc., Gridspan Corporation, Griffin Dewatering N.E., LLC, Griffon
Associates, Grimm Artisanal Ales, Grimshaw Architect Pc, Grindstone Brewing Co LLC, Grok,
Grosvenor Realty Group LLC, Groton Partners, Grotto Plumbing, Groundwater Press Assoc,
Group Health Dental, Group Iii Inc, Group J Inc, Groupm Worldwide, Inc., Grove Press Editorial
Pblcty, Grownyc, Growth Products LLC, Grp Financial Services, Gruber Palumberi Fried Raffale,
Gruzen Samton LLP, Gryphon Construction, Gs Humane Corp, Gse Worldwide, Gsi Systems, Gtl
Construction LLC, Gts Construction Corp, Gtx Construction Associates, Corp., Guaranteed




                                              5
Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 6 of 17 PageID #: 6




Home Impro, Guard Management Svc Co, Guardian Consulting Svc Inc, Guardian Life,
Guardian Service Industries, Guardsman, Guardsman Elevators, Guercio & Guercio Law Offices,
Guggenheim Partners, Guidepoint Global, LLC, Guilford Publications Inc, Gulotta Law Group
LLC, Gungho Associates Inc, Gupton Marrs, Gurri Inc, Gusrae Kaplan Bruno Nusbaum, Gust,
Gustav Restoration LLC, Guth Deconzo Consulting Eng, Gutman Mintz Baker-Sonnenfeld, Guy
Brewer Dialysis Ctr, Guy Nordenson & Assoc, Gwathmey Siegel Kaufman-Assoc, Gwec Leasing
Corp, Gwertzman Lefkowitz Smith, Gwy, Gyro New York, Gza Geo Environmental Of Ny, H & E
Equipment, H & L Contracting LLC, H and M Hennes and Mauritz L. P., H Architecture, H
Brothers The Wash, H F Management Svc LLC, H J Kalikow & Co LLC, H Klein & Sons Inc, H L
Large Corp, H M Hughes Co Inc, H R Sourcing Solutions, H. Davis Associates Inc., Haber Group,
Habib American Bank, Hach & Rose LLP, Hagedorn Communications, Hahn & Hessen LLP,
Hailey Development Group, Hain Celestial, Haitian Centers Council Inc, Hakim Organization,
Haks, Hal, Halcyon Business Publications Inc, Halcyon Construction Corp, Haley & Aldrich Of
New York, Hall and Partners Usa LLC, Halmar Construction, Halo Media LLC, Halperin
Battaglia Raicht LLP, Halstead, Halstead Quinn Propane, Inc, Hamilton Madison House,
Hammill Obrien Croutier, Hampden Engineering Corporation, Hampshire Country Club,
Hampshire Hotels Mgmt LLC, Hampshire House, Hampton Popcorn Co, Hampton Sheet
Magazine, Hanac Inc, Hancock Law Firm, Hand Baldachin & Amburgey LLP, Hand Held Films,
Handel Architects LLP, Hannum Feretic Prendergast and Merlino,, Han-Padron Assoc LLP,
Hanweck Associates, Har Maspeth Corp, Hara Partners, Harbor Child Care, Harbor Seafood,
Harbour Mechanical Corp, Harco Construction, Hardesty & Hanover LLP, Hardscrabble Cider,
Hargraves Mcconnell & Costigan, Harlem Children's Zone, Inc., Harlem Commonwealth
Council, Harlem East Life, Harlem Health Ctr, Harlequin Magazines Inc, Harm Reduction
Coalition, Harman Contracting Inc, Harmon Ophthalmology, Harmony Services Inc, Harold
Ober Assoc Inc, Harper Collins Publisher, Harpers Magazine, Harriet Campell Inc, Harris Miller
Miller & Hanson, Harrison and Star LLC, Harrison New York Real Estate, Harry Brainum, Harry
Joseph & Assoc, Harry Walker Agency Inc, Hart Howerton, Hartsdale Imaging, Hartsdale
Medical Group Div, Hartwell Industries, Harvard Club Of Ny City, Harvard Maintenance Inc,
Hasc Center, Hasc Dandt Center, Hatch Mott Macdonald, Hatchet Design Build, Haug Partners
LLP, Hauser Communications, Haven Caldwell Md, Haven Rooftop @ The Sanctuary, Haver
Analytics Inc, Havkins Rosenfeld Ritzert, Hawk Drilling Co Inc, Hawkins International,
Haworth Coleman & Gerstman LLC, Hayes Pump Inc., Haym Solomon Nursing Home,
Haymarket Media, Inc., Hayward Finesse Lic, Hazel Tree Fund Svc, Hazen & Sawyer Corp Hq,
Hbc Company Inc, Hca In Medicine, Hdr, Hdr (Henningson Durham & Richardson), Hdr Inc,
Headcquarter Mechanical Inc, Health & Educational Equipment Corp, Health Care, Health Care
Chaplaincy Inc, Health Care Navigator, Health First Inc, Health Insurance Plan-Greater, Health
Plan Of America, Health Plus Management, LLC, Health Products Corp, Health Resources
Optimization, Health Science Ctr-Cont Med Ed, Health Watch Lifeline Inc, Healthcare 21
Communications, Healthcare Associates In, Healthcare Choices, Ny, Inc., Healthcare Partners
New York, Healthfirst, Healthi Nation, Healthpass, Healthplex Inc, Healthwise Associates,LLC,
Hearst Corp, Hearst Holdings Inc, Heart Of Chelsea Animal Hosp, Heartbeat Experts, Heartland




                                              6
Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 7 of 17 PageID #: 7




Brewery LLC, Heartshare Human Services Of New York, Heartwood Corp, Heathcote Medical
Assoc, Heatherwick Studio, Heatherwood, Heavy Construction Co, Heavy Construction
Company, Hebrew Home, Hecht Kleeger & Damashek Pc, Hefti, Heiberger & Assoc Pc, Heights
Woodworking, Heineken Usa Incorporated, Heinemann Murk-Hein Md Office, Helbraun Levey,
Helen Hayes Hospital, Helen Keller Svc, Helene Fuld College Of Nursing, Hellenic Times
Scholarship Fnd, Heller Horowitz & Feit, Hellman Construction, Hellman Electric Corporation,
Help Homeless Svc Corp, Help Support Ctr, Help Usa, Help/Psi Inc, Helwig Henderson
Lamagna-Gray, Hematology Oncology Assoc, Hempstead Golf Club Inc, Hempstead Highway
Dept, Hempstead Public Library, Hempstead Public Schools, Hempstead Turnpike Dental Supl,
Henegan Construction Company, Inc., Henick Lane Inc, Henry B Hucles Nursing Home, Henry
J Carter Spclty Hosptl and Nursing, Henry Street Settlement, Herald Square Dental & Denture,
Herald Square Hotel, Herbert Construction Co Inc, Herbert Selzer Law Office, Herbert Smith
Freehills Ny, Herbs Towing Svc, Heritage Equity Partners, Heritage Hotel New York City,
Herrick, Feinstein LLP, Hershels, Hertz Electric LLC., Hertz Herson & Co LLP, Hesa Brokerage
Inc, Heso Electrical Inc, Hetrick Martin Institute Inc, Hewlett Oil Svc Inc, Hewlett Radiology
Ctr, Hexagon Construction & Electrical Group, Inc., Hga Quest, Hhcs Inc, Hibu, Hicksville
Machine Works Corp, Hidamari Engineering Services Pc, High Concrete Group LLC, High Field
Gardens, High Line Hotel, High Quality Video Inc, High Ridge House, High Rise Fire, High Volt
Electric Corp. Of America, Highbridge Capital Management, LLC, Highland Associates,
Highland Care Ctr, Highline Stages, Hill & Moin LLP, Hill Betts & Nash LLP, Hill International,
Hill Street Residence, Hill West Architects, HiLLCrest Radiology Assoc Pc, Hiller Pc, Hillside
Internal & Geriatrics, Hillside Manor, Hilt Construction Inc., Hilton Inn Corporate Office
Headquarters, Hima Group, Himmelstein Mcconnell Gribben, Hines, Hirani Engineering-Land,
Hire Counsel, Hirschen Singer Epstein, Hiscox Inc., Hispanic Counseling Center, Hispanic
Federation, Historic Hudson Valley, History Channel, Hitachi America Ltd, Hi-Tech Air
Conditioning Service, Hi-Tech Metals Inc, Hitek Building Renovations, Hi-Tek Data Corp,
Hitemco Inc, Hiv Bureau, Hi-Way Safety Systems, Inc. New York, Ny, Hjt & More Ink, Hlw
International LLP, Hmla Group Inc, Hms Productions Inc, Hntb Corporation, Hntb Engineers
Architects Pc, Hny Ferry LLC, Hobbs Inc, Hoberman Lesser, Hoffinger Firm, Hoffman & Roth
LLP, Hoffmann & Baron LLP, Hofheimer Gartlir & Gross LLP, Hofmann & Schweitzer, Hogg
Robinson Usa LLC, Hok Inc, Holbrook Pipe Supply Inc, Holiday House Inc, Holland and Knight
LLP, Hollow Brook Golf Club, Hollwich Kushner Architecture (Hwkn), Holm & Drath, Holm
Ohara LLP, Holt Construction, Holwell Shuster and Goldberg, LLP, Holy Comforter Field Home,
Holyoke Fittings Inc, Home Abstract Corp, Home Depot, Home For The Aged Blind, Home
Helpers Of Westchester, Homeland Movers, Homeric Contracting Company, Homesite
Insurance, Homestead Editorial Inc, Hometeam Technologies Inc, Honey Construction Ny Inc,
Honolulu Magazine, Honor Construction Inc, Honors Bridge Ctr, Hooligan, Hope Center, Hope
Community Inc, Hopeton Care, Hopkins Center Nursing Ctr, Hopp Co Inc, Hopson
Development Holdings, Horace Mann School, Horing Welikson-Rosen Law Firm, Horizon Care
Ctr, Horizon Engineering, Horizon Healthcare Staffing, Horowitz & Ullman, Horse Power
Electric, Hoskie Trading Inc, Hospice Of New York, Hospital, Hospital For Joint Diseases,




                                              7
     Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 8 of 17 PageID #: 8




     Hospital For Special Surgery, Hospitality Design, Hospitality Ebusiness, H-O-T Drill Screws,
     Hotel @ New York City, Hotel @ Times Square, Hotel 50 Bowery, Hotel At 5th Avenue, Hotel
     Beacon Nyc, Hotel Boutique At Grand Cntrl, Hotel Caribe, Hotel Cliff, Hotel Copy Ctr Inc, Hotel
     Edison, Hotel Elysee, Hotel Franconia, Hotel Giraffe, Hotel Internet Strategies, Hotel
     Manhattan Bridge, Hotel Metro, Hotel Mulberry, Hotel Newton, Hotel On Rivington, Hotel
     Reservation, Hotel Riu Plaza Ny Times Sq, Hotel Riverside, Hotel Shocard, Hotel Three O Nine,
     Hotel Wales, Hotels Ab, House Of Adjustments, House Of Code Inc, House Of Spices, Housing
     and Services, Inc., Howard Hughes Corporation, Howard I Shapiro & Assoc, Howard Needles
     Tammen & Bergendoff, Howell, Hq Capital, Hr and A Advisors, Inc., Hr Consulting, Hr Process,
     Hr2 Consultants, Hra, Hrd, Hrm Engineering Pc, Hse Contractors, Hsh Nordbank Ag, Hsm
     Americas, Inc., Hss, Hub Home Improvements, Hub Truck Rental Corp, Huddled Masses,
     Hudson Bay Fund Lp, Hudson Companies Inc., Hudson Fusion, Hudson Guild, Hudson Health
     Plan, Hudson Hills Golf Course, Hudson Meridian Construction Corp, Hudson River Healthcare,
     Hudson River Park Trust, Hudson Scenic Studio, Hudson Software Corp, Hudson Technologies
     Inc H Q, Hudson Valley Bank, Hudson Valley Blood Svc, Hudson Valley Cardiology Group,
     Hudson Valley Hospital Center, Hugh O'kane Electric, Hugh Wood Inc, Hughes Drywall
     Construction, Hughes Hubbard and Reed LLP, Huicatao Corp, Hullstrung and Dilillo Physical,
     Human Condition Safety Inc, Human Development Svc-Wstchstr, Human Music & Sound
     Design, Human Rights First, Humanscale Corporation, Humble Chic Ny LLC, Hundred Year
     Assn, Hunkamania Male Dancers, Hunter Aerospace Inc, Hunter Ambulette-Ambulance, Inc,
     Hunter College-Research Admin, Hunter Douglas Inc., Hunter Roberts Construction Group,
     Hunter Sportsplex, Hunts Point Multi Svc, Hurlburt Heating Plumbing & Electric, Hush, Huson
     International Media, Hutton Solomon, Huxley Associates, Hvb America Inc, Hvb Construction
     Inc, Hyatt Hotels/Grand Hyatt New York, Hyatt Leader Ltd, Hydro-Marine Construcion
     Company, Inc., Hydronic Concepts, Hylan Datacom & Electrical Inc, Hyperlink Inc, Hypo
     Vereins Bank, Hytorc,
                                             Employer Class Defendant.
     -----------------------------------------------------------------------------------------------------


            The Plaintiffs, ALBERT E. PERCY and Percy Jobs and Careers Corporation an IRC
     501(c)(3) non-profit, as Class Representatives, by their attorney James M. Kernan of the Kernan
     Professional Group, LLP, states as follows:
                      FACTS AND GROUNDS FOR CAUSES FOR ACTION
1.   This is a class action by persons who are ready, willing and able to work for the businesses
     represented by industry leaders, industry leaders identified by Don & Bradstreet by Standard
     Industrial Classification ("SIC") and North American Industrial Classification System (NAICS")
     classification codes, as defendant class representative industry leaders fairly and vigorously able
     to represent the interests of the Employer Class Defendant to defend this Class Action.




                                                      8
      Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 9 of 17 PageID #: 9




2.    This action involves liability of the Employer Class Defendant for unlawful employment practices
      of discrimination based on Plaintiffs’ ability to meet their burden of production and persuasion
      proving that Plaintiffs demonstrated that there was a less discriminatory alternative method of
      employment practice (“Alternative Employment Practice”).
3.    The Plaintiffs have demonstrated an alternative employment practice ("Alternative Employment
      Practice") to the Employer Class Defendant, members of which have refused to adopt the
      Alternative Employment Practice after demonstration to persuade as defined and 42 U.S.C.
      2000d. Such refusal to adopt is an illegal employment practice under 42 U.S.C. 2000 e-2.
4.    The Plaintiffs made the demonstration in accordance with the law as it existed on June 4, 1989
      with respect to an Alternative Employment Practice, described in subparagraph (C) referred to
      by subparagraph (A)(ii) of 42 U.S.C. § 2000e-2(k)(1). The Defendant respondent has refused to
      adopt such Alternative Employment Practice without valid justification, violating 42 U.S.C. §
      2000e-2 of the Civil Rights Act of 1964 as amended in 1991.
5.    This Alternative Employment Practice was developed as a private solution after New York State
      failure of Governors Executive Order 45, which was the settlement provided to the Percy Class
      in settlement of Percy v. Brennan.
6.    The members of the Defendant Class as identified herein have failed to identify an overriding
      business purpose for their current employment practices which have a more disparate impact
      on the Percy Class of black and Spanish surnamed persons, failing to justify the continuation of
      current employment practices that do not adopt the Alternative Employment Practice.
7.    Failure to have an overriding business purpose for not adopting the Alternative Employment
      Practice entitles the Percy Class to injunctive and declaratory relief compelling adoption of the
      Alternative Employment Practice by all members of the Defendant Class that received a
      demonstration of the Alternative Employment Practice but failed and refuse to adopt it.
8.    This action by the Class Plaintiff is to enforce the benefit of the Alternative Employment Practice
      demonstrated to the industry leaders to persuade the members of the Employer Class Defendant
      to adopt the Alternative Employment Practice defined in related Case at (Complaint Case 21-cv-
      01421 Document #1) at paragraphs 656-629 as the Percy Program, also set forth at Case 21-cv-
      01421, Document #6 Attachment #22,.
9.    In addition, this action is for breach of contract brought by the Percy Class as third-party
      beneficiaries for violating conditions of contracts, including but not limited to Presidential
      Executive Order 11246 (“EO 11246”), document #6, attachment 21 in EDNY Case No. 21-cv-
      001421-BMC.and Governor’s New York State Executive Order 45 (9 NYCRR 3.45), document
      #6, attachment 14 in EDNY Case No. 21-cv-001421.
10.   Plaintiff will prove by statistical evidence warranting equitable relief by injunction or declaratory
      judgment against each Defendant individually and as members of the Employer Class
      Defendant, relief to redress violations of constitutional and civil rights of the Class Plaintiff as
      proven at the time of trial of this action.




                                                       9
      Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 10 of 17 PageID #: 10




Precedent, Authority and Jurisdiction
11.   This action is grounded on the record in US SDNY Case 73-cv-04279, the case file archived as
      potentially of national significance in St. Louis, Missouri, the case file returned from St. Louis to
      the National Archives in New York City, returned upon the request on behalf of Plaintiffs, and
      certified by the National Archives to the United States District Court for the Southern District of
      New York, which record was then filed by ECF as the Docket on Appeal to the United States
      Second Circuit Court of Appeals 17-2273.
12.   A lead action (Complaint Case 21-cv-01421 Document #1) has been filed in the US Federal Court
      for the Eastern District of New York against the State of New York and others for failure of
      settlement involving New York State Executive Order 45 (9 NYCRR 3.45),(“EO 45”) document
      #6, attachment 14 in EDNY Case No. 21-cv-001421. That action is grounded upon the final and
      enforceable Memorandum/Order (“Memorandum/Order”) of Judge Lasker reported at 384 F
      Supp 800 of November 8, 1974, document #6, attachment 3 in EDNY Case No. 21-cv-001421,
      settled by agreement accepting Defendant New York State’s offer of EO 45. The problem is that
      EO 45, document #6, attachment 14 in EDNY Case No. 21-cv-001421, failed and the Percy Class
      was never notified of the failure - Governor of the State of New York offered a settlement of Percy
      v. Brennan in case 73-cv-04279 that is unenforceable, paragraphs 528-553 of (Complaint Case
      21-cv-01421 Document #1.
13.   Liability is for violation of 42 U.S.C. §§2000e-2, rights secured to the Percy Class as the
      Complaining Party, liability of the Employer Defendants under the 5th and 14th Amendments to
      the United States Constitution, 42 U.S.C. §§§§ 2000e-2, 1981, 1983, 1985, and United States EO
      11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421, for breach of contract
      where such Employer Defendants have breached contractual conditions requiring compliance
      with EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421, by failing to
      affirmatively provide equal employment opportunity to members of the Percy Class as third-
      party beneficiaries to contracts with Employer Defendants, contracts funded from federal
      funding requiring compliance with the Civil Rights Act, regulations, laws and US constitutional
      provisions recited in EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421.
      Members of the Percy Class are beneficiaries specifically identified in contracts as conditions
      and obligations where Federal Funding is involved. These conditions of contracts specify
      compliance with EO 11246. document #6, attachment 21 in EDNY Case No. 21-cv-001421
14.   The Alternative Employment Practice under the Civil Rights Act of 1964, and specifically 42
      USCA §2000e-2 and §2000d as amended in 1991 (the “Civil Rights Act”), is delivered with
      workers’ compensation coverage. All employment is required to be covered by workers'
      compensation. Along with the payment of benefits to cover injury and death while on-the-job as
      required in under New York Workers' Compensation Law §10, workers' compensation coverage
      also includes safety training and loss control management.
15.   Using workers' compensation coverage as the delivery method for the Alternative Employment
      Practice to provide apprenticeship for new hires and continuing education for existing




                                                       10
      Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 11 of 17 PageID #: 11




      employees, the practice provides skills to educate workers to competently and safely perform
      work, protect themselves and people with whom they come into contact. Too long employees
      have struggled without being provided the skills necessary to protect themselves and the
      communities they serve, including the general public with whom they come in contact.
16.   The Percy Program established apprenticeship programs as an Alternative Employment Practice
      to be provided with workers' compensation insurance coverage as part of safety management
      and loss control. All employment is covered by workers’ compensation insurance. The
      Alternative Employment Practice set forth at (Complaint Case 21-cv-01421 Document #1) the
      Alternative Employment Practice at paragraphs 656-629 as the Percy Program, also set forth at
      Case 21-cv-01421 Document #6 Attachment #22, incorporates apprentice training into the
      workers’ compensation loss control and safety training of employees, by enrolling new entrants
      to the workforce to work alongside existing journeypersons, growing the depth of skilled
      workers, skilled workers whose ranks are being diminished through age and attrition. The
      workers' compensation carrier subsidizes the apprenticeship programs by recognizing the
      savings in reduction of losses which reduces the exposures and liabilities of the claims required
      to be paid by the workers' compensation insurance carrier. The Alternative Employment Practice
      is delivered as a function of safety and loss control management with workers’ compensation
      through paid on-the-job apprentice training and continuing education involving apprentice
      training under the Fitzgerald Act (29 U.S.C. §50 commonly known as the National
      Apprenticeship Act of 1937, section 1 (29 U.S.C. 50) under U.S. Department of Labor's Bureau
      of Apprenticeship and Training (BAT) and C.F.R. T. 29, Subt. A, Pt. 29 and Pt. 30, made a part
      of workers' compensation coverage required of all employment.
17.   Although the employers are not named in the original Percy v. Brennan case, Case 73-cv-04279.
      reported at 384 F Supp 800 of November 8, 1974, document #6, attachment 3 in EDNY Case
      No. 21-cv-001421, the Employers Defendants in fact are required to provide real affirmative
      action.
18.   The Percy Class has been constantly denied access to apprenticeship to gain skills to compete for
      employment, entitling the Percy Class to actual damages for lost wages, for lost opportunity
      compensation, damages also affecting members of the Percy Classes’ children and families,
      significantly disadvantaged in education and skills, struggling to get a job.
                                                 VENUE
19.   The basis of the venue in the United States Federal Court for the Eastern District of New York is
      because a substantial part of the events giving rise to the claims made herein occurred in the
      Eastern District of New York, Albert E. Percy resides in the Eastern District of New York, and
      Plaintiff Percy Class is predominately situated in the Eastern District of New York.
                                                PARTIES
Plaintiffs:




                                                     11
      Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 12 of 17 PageID #: 12




20.   Plaintiff Albert E. Percy, (“Percy”) certified as the class representative of the certified class by
      Judge Lasker in the Memorandum/Order at 384 F Supp 800, page 811, [S.D.N.Y. 1974] in Case
      73-cv-04279, and at document #6, attachment 3 in EDNY Case No. 21-cv-001421, the Class
      certified in Percy v. Brennan, Federal District Court SDNY Case 73-cv-04279, reported at 384 F.
      Supp 800, at Page 808, docketed in US 2nd Circuit Court of Appeals appeal No. 17-2273 Docket
      #97 page 0003 and Docket #99 page 640, and document #6, attachment 3 in EDNY Case No.
      21-cv-001421 (the “Percy Class”) is fully capable of learning to perform and/or performing
      skilled occupations as apprentices and journeypersons. Percy, as the Complaining Party, a
      member of the Percy Class, was denied equal employment opportunities, and remains a proper
      representative of the Percy Class. Percy’s personal and business interests and the claims
      hereinafter set forth are fully aligned with those of the Class.
21.   Standing was found by the Lasker Court in its Memorandum/Order stating the Percy Class has
      alleged “such a personal stake in the outcome of the controversy as to assure that concrete
      adverseness which sharpens the presentation of issues upon which the court so largely depends
      for illumination of difficult constitutional questions” citing “Baker v Carr, 369 US 186,(1962) 82
      S Ct 691, 7 L Ed 2d 663, document #6, attachment #6, in EDNY Case No. 21-cv-001421 (see Flast
      v Cohen, 392 US 83, (1968), 88 S Ct 1942, 20 L Ed 2d 947 (1968))” document #6, attachment
      #7, EDNY Case No. 21-cv-001421. In Percy v. Brennan, black and Spanish-surnamed workers
      were alleged to “have been and continue to be denied employment in the New York construction
      industry, demonstrating the Percy Class continues to have a personal stake”, 384 F Supp 800,
      page 808 [S.D.N.Y. 1974], document #6, attachment 3 in EDNY Case No. 21-cv-001421, and 17-
      2273, Docket #99, Appendix 1, Volume 3, page 684.
22.   The Memorandum/Order of Judge Lasker in the Percy Action, Percy v. Brennan, 384 F. Supp.
      800, (S.D.N.Y. 1974), document #6, attachment 3 in EDNY Case No. 21-cv-001421, page 811 in
      17-2273, Docket #99, Appendix 1, Volume 3, page 660, granted Plaintiffs motion to be
      maintained as a class and found standing to seek relief for the enforcement of EO 11246,
      document #6, attachment 21 in EDNY Case No. 21-cv-001421 as a class of persons that EO 11246,
      document #6, attachment 21 in EDNY Case No. 21-cv-001421-BMC was designed to protect from
      injuries resulting from racial discrimination within the protections of the Fifth and Fourteenth
      Amendments to the Constitution, 42 USC 1981, and has met the requirements of subdivisions 2
      and 3 of FRCP 23. See also, Docket #99, Appendix 1, Volume 3, page 653 in 2nd Circuit Appeal
      17-2273.
23.   The Class defined and certified by Judge Lasker in Case 73-cv-04279 was “all black and Spanish-
      surnamed persons who are capable of performing, or capable of learning to perform,
      construction work, and who wish to perform construction work within the jurisdiction of unions
      that are members of the Defendant Building and Construction Trades Council of Greater New
      York” with Plaintiff Albert Percy designated as the Class Representative (384 F Supp 800, at
      page 811, document #6, attachment 3 in EDNY Case No. 21-cv-001421, and 17-2273, Docket #99,
      Appendix 1, Volume 3, Page 660).




                                                      12
      Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 13 of 17 PageID #: 13




24.   The Order certifying the Class in Case 73-cv-04279 is at 384 F. Supp. 800, (S.D.N.Y. 1974),
      document #6, attachment 3 in EDNY Case No. 21-cv-001421 and 17-2273 Docket 97, Appendix
      1, Volume 3 of 3, page 640
25.   Plaintiff Percy Jobs and Careers Corporation is an Internal Revenue Code 501(c)(3) non-profit
      managing apprentice training at the Maritime College State University Of New York, PO Box
      351, 6 Pennyfield Ave, Bronx, NY 10465.
Defendants:
26.   Defendants are named individually and as representatives of a class of employers (“Employer
      Defendants”) to which the Plaintiff has demonstrated an alternative employment practice
      ("Alternative Employment Practice"). The Defendants are industry leaders identified as class
      representatives with the expectation that those industry leaders will protect the interests of the
      Class, being employers to which the Plaintiff demonstrated the Alternative Employment Practice
      in an effort by the Plaintiff to persuade the specifically identified Employer Defendants which
      number 8,773 as set forth on Attachment #1.
                                              NUMEROSITY
27.   The number of members of the Percy Class are essentially unenumerable but are not
      indeterminate as certified in the Percy v. Brennan action Case 73-cv-04279 being enforced here.
28.   The Class defined and certified by Judge Lasker, as all black and Spanish surnamed persons
      residing in and about the City of New York is an extremely large class. To identify the Class, Percy
      counsel has caused to be sent out long overdue Notices of Settlement as Notices of Enforcement
      of the Settlement of Percy v. Brennan Case 73-cv-04279. Included in the mailing the Alternative
      Employment Practice demonstrated to and urged that the Employer Defendants adopt. This
      identification will provide specificity as to the members of the Percy Class entitled to relief.
                               COMMON ISSUES OF LAW AND FACT
29.   The issues of law and fact determining the claims of the Percy Class, that the Employers
      Defendants named in this action, have caused, are causing, and will continue to cause serious,
      permanent and irreparable economic and social injury and damage to the Percy Class, are
      common to all members of the Class.
30.   The common issues of law and fact must be determined in order to fashion an appropriate
      equitable remedy and provide relief for the benefit of the Percy Class.
                                         JUDICIAL ECONOMY
31.   This action avoids the prosecution of separate actions by multiplicity of actions involving the
      same individual members of the Percy Class and the same Owners which would create a
      likelihood of inconsistent or varying adjudications with respect to individual members of the
      Percy Class.
32.   The Percy Class has been denied and deprived of an opportunity to compete effectively within
      the American free enterprise system and as a result the members of the Percy Class have



                                                      13
      Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 14 of 17 PageID #: 14




      sustained serious and ongoing damages, that if the wrongdoing of the Defendants is not enjoined
      and prevented, chronic damage will continue unabated.
                             AS AND FOR A FIRST CAUSE OF ACTION
33.   The Plaintiffs repeat and reiterate the allegations set forth above as though fully set forth herein.
34.   The Percy Program (paragraphs 241 – 274, paragraphs 275 – 276, and paragraph 275 – 280 of
      (Complaint Case 21-cv-01421 Document #1), presented as the Alternative Employment Practice,
      is delivered as a function of safety and training with workers’ compensation under the covered
      payroll. The Percy Program is an Alternative Employment Practice, an element of a workers’
      compensation coverage. Apprenticeship is a function of safety training and loss control
      management of workers’ compensation insurance, apprentices recruited and sponsored through
      employment or provided through a subcontract with apprentice training under the National
      Apprenticeship Act of 1937 occurring by three methods: (1) coordinated with joint
      apprenticeship labor-management counsel involving unions, (2) by sponsorship by an employer,
      or (3) by sponsorship by a trade association.
35.   All employment is required to be covered by workers' compensation. Along with the payment of
      benefits to cover injury and death while on-the-job as required in under New York Workers'
      Compensation Law §10, this Alternative Employment Practice of apprentice training is covered
      as part of workers’ compensation coverage as registered apprenticeship with risk-management,
      safety training and loss control.
36.   The Plaintiff is able to meet its burden of production and persuasion proving that there was a
      less discriminatory alternative method of employment practice available that the Employer
      Defendants could have adopted, failing to adopt the Alternative Employment Practice without
      valid justification is an unlawful employment practice violating 42 U.S.C. § 2000e-2(k)(1)(A)(ii)
      and (k)(1)(C) of the Civil Rights Act of 1964 as amended in 1991.
37.   The Alternative Employment Practice answers the need for the Percy Class to obtain competitive
      skills by utilizing registered apprenticeship meeting the requirements of the Fitzgerald Act (29
      U.S.C. § 50 commonly known as the National Apprenticeship Act of 1937, section 1 (29 U.S.C.
      50) under U.S. Department of Labor's Office of Apprenticeship and Training (BAT) and 29 C.F.R,
      Subt. A, Pt. 29 and Pt. 30. Apprenticeship is the process of learning a skilled occupation through
      both on-the-job training (practical, paid experience) and learning the related technical
      knowledge in a classroom. Candidates must be 18 years old and possess a GED (the Alternative
      Employment Practice will help a candidate obtain a GED). Enrollment must be done openly
      under the procedures established by federal and state regulations for Minimum Qualifications
      Review and Eligibility List Ranking using for: educational achievement, work experience,
      seniority, job aptitude, oral interview, and general demographic inquiries to determine a score
      for ranking for eligibility to be enrolled in OJT and continuing education.
38.   Plaintiff Percy and the Class he represents are entitled to injunctive relief as demanded and
      actual damages for lost wages, for lost opportunity and compensation as money damages for the




                                                       14
      Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 15 of 17 PageID #: 15




      families of the members of the Percy Class, their children growing up in poverty, significantly
      disadvantaged in education and skills, struggling to get a job, entitled to compensation as money
      damages to be determined at trial in this litigation.
39.   The members of the Percy Class have been and are ready, willing and able to work, persistently
      wanting to work, but have been constantly deprived and denied work, damaging the members of
      the Percy Class, and damaging the families of the members of the Percy Class, their children
      growing up in poverty, significantly disadvantaged in education and skills, struggling to get a
      job, in an amount to be determined at trial.
                           AS AND FOR A SECOND CAUSE OF ACTION
40.   Upon information and belief, Defendant has accepted Federal funding containing conditions of
      compliance with Civil Rights Act of 1964 and EO 11246, document #6, attachment 21 in EDNY
      Case No. 21-cv-001421-BMC.
41.   Government Agencies set forth in Complaint Case 21-cv-01421 Document #1 are charged with
      enforcing EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421-BMC and
      laws as contractual conditions to Federal Funds for public work facilities, and are therefore liable
      for the foregoing lost wages, lost benefits and lost opportunity to which the Percy Class is entitled
      as intended beneficiaries.
42.    EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421-BMC seeks to
      implement the anti-discrimination program of the Civil Rights Act of 1964 and is directed at all
      government contractors. Section 2 02(1) of the Order provides: “The contractor will take
      affirmative action to ensure equal employment opportunity. Such action shall include but not be
      limited to the following: employment upgrading, demotion or transfer; recruitment or
      recruitment advertising; layoff or termination; rates of pay or other forms of compensation; and
      selection for training, including apprenticeship”, 30 Fed. Reg. 12, 319 (1965), the "color blind"
      approach envisioned in EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-
      001421-BMC, §202(1) of EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-
      001421-BMC, 30 Fed. Reg. 12, 319(1965), provides that: The contractor will not discriminate
      against any employee or applicant for employment because of race, color, religion, sex, or
      national origin. The contractor will take affirmative action to ensure that applicants are
      employed, and that employees are treated during employment, without regard to their race,
      color, religion, sex, or national origin. Such action shall include but not be limited to the
      following: employment upgrading, demotion or transfer; recruitment or recruitment
      advertising; layoff or termination; rates of pay or other forms of compensation; and selection for
      training, including apprenticeship.
43.   The necessary elements of a prima facie cause of action for violation of 42 U.S.C. §2000e-2 exists,
      depriving rights thereunder, secured to the Percy Class as the Complaining Party by the 5th and
      14th Amendments to the United States Constitution, 42 U.S.C. §§§ 1981, 1983, 1985, and such
      employer has breached contractual conditions requiring compliance with EO 11246, document
      #6, attachment 21 in EDNY Case No. 21-cv-001421-BMC).




                                                       15
      Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 16 of 17 PageID #: 16




44.   The Employer Defendants and the Class of Defendant Employers have ignored the mandate of
      EO 11246, document #6, attachment 21 in EDNY Case No. 21-cv-001421-BMC, as well as several
      other federal regulations specifically identified in the contract, causing and continuing to cause
      disparate impact discrimination that these statutes, orders, and regulations were designed to
      remedy.
45.   Plaintiff Percy and the Class he represents are entitled to injunctive relief and actual damages
      for lost wages, for lost opportunity and compensation as money damages for the families of the
      members of the Percy Class, their children growing up in poverty, significantly disadvantaged in
      education and skills, struggling to get a job, entitled to compensation as money damages to be
      determined at trial in this litigation.
                                                      RELIEF
      Plaintiffs collectively pray that this Court:
      On the First Cause of Action, injunctive and declaratory relief compelling adoption of the
      Alternative Employment Practice by all members of the Defendant Class that received a
      demonstration of the Alternative Employment Practice, have failed to identify an overriding
      business purpose for their current employment practices which have a more disparate impact
      on the Percy Class of black and Spanish surnamed persons to justify the continuation of current
      employment practices that do not adopt the Alternative Employment Practice, and damages
      must be stopped and rectified;
      On the Second Cause of Action, award Plaintiffs actual damages for lost wages and benefits and
      lost opportunity damages to the Percy Class and damaging the families of the members of the
      Percy Class, their children growing up in poverty, significantly disadvantaged in education and
      skills, struggling to get a job, in an amount to be determined at trial;
      Award Plaintiffs liquidated damages to be determined;
      Award Plaintiffs pre- and post-judgment interest at the statutory rate;
      Award Plaintiffs attorneys' fees, expert fees, costs, and disbursements;
      Award Plaintiffs further and additional relief as this Court deems just and proper; and
      Treating this as a Private Attorney General Action under 42 U.S.C. 1988 insofar as may be
      necessary to provide the relief requested in this Complaint together with reimbursement of
      attorney fees, expert fees, costs and disbursements;
      All together with such other and further relief as shall seem just and proper under the
      circumstances.
      Pursuant to Fed. R. Civ. P. 39, demand is made for trial by jury on all the issues so
      triable.
      Dated: April 20, 2021
                                                       /s/James M. Kernan__



                                                        16
Case 1:21-cv-02194-KAM-PK Document 1 Filed 04/21/21 Page 17 of 17 PageID #: 17




                                        KERNAN PROFESSIONAL GROUP, LLP
                                        James M. Kernan, Esq., of Counsel
                                        Attorney for Class Plaintiff
                                        Bar Role # JK1242
                                        26 Broadway, 19th Floor,
                                        New York, New York 10004
                                        Phone:(212) 697-9084
                                        Fax (212) 656-1213
                                        jkernan@kernanllp.com




                                        17
